Opinion by
Keefe, J.
At the trial the collector’s report, together with the oath of the importer on short shipment, was admitted in evidence. It appeared from the record that the collector failed to send the importer the notice of shortage as required by article 812, Customs Regulations of 1937. Consequently no affidavit of short shipment was filed and no allowance was made in liquidation for the missing packages. The collector reports that the timely affidavit has now been filed. In view of the record presented the protest was sustained and the collector directed to reliquidate the entry making allowance for the two packages,